JAMES DAVIS, JR., Plaintiff Below, Appellant,
v.
CORRECTIONAL OFFICER JOHNSON, et al., Defendants Below, Appellees.
No. 696, 2009.
Supreme Court of Delaware.
Submitted: February 22, 2010.
Decided: March 4, 2010.

ORDER
CAROLYN BERGER, Justice.
This 4th day of March 2010, it appears to the Court that, on February 5, 2010, the Clerk issued a notice to appellant to show cause why this appeal should not be dismissed for his failure to diligently prosecute the appeal by not filing his opening brief and appendix in this matter. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.